McCarthy, J.
(dissenting). I cannot concur with my associates in this case. It seems to me, without passing on the other questions raised, that the admission of evidence on the part of the defendant’s witnesses in regard to a proposed settlement which took place after the commencement of the action and while the trial was proceeding, and this against plaintiff’s objection and exception, was error.
The objection fairly and sufficiently raised the question.
If this objection was good, then it was not absolutely necessary to object to every question put thereafter, the presumption being that the judge would maintain his previous ruling.
True, it would have been safer practice to have objected and excepted to every question.
The evidence given on this question must have prejudiced the jury and could not help but' affect their mind and judgment in rendering their verdict. Smith v. Satterlee, 130 N. Y. 677; Davey v. Lohrmann, 39 N. Y. Supp. 207.
The rale is well settled that no advantage can be taken, after the suit brought, of offers made by way of settlement or compromise; that a party may with impunity attempt to buy his peace without affecting him or his cause of action and cannot be used against him at the trial. Tennant v. Dudley, 144 X. Y. 504.
For these reasons the judgment should be reversed, with costs, to the appellant to abide the event.
Judgment affirmed, with costs.